17 Mich. App. 682 (1969)
170 N.W.2d 312
SPEAR
v.
TOWNSHIP OF FENTON
Docket No. 5,798.
Michigan Court of Appeals.
Decided June 24, 1969.
M. Bushnell Trembley, for plaintiffs.
McAra & Palmer (Gilbert E. Gove, of counsel) and Miller, Canfield, Paddock & Stone (George T. Stevenson, of counsel), for defendants.
BEFORE: LESINSKI, C.J., and QUINN and DANHOF, JJ.
PER CURIAM:
Plaintiff landowners in a special assessment sanitary sewer district brought this action *683 to have the special assessment on their properties declared illegal and for other relief. At the conclusion of a nonjury trial, a judgment entered dismissing plaintiffs' complaint with prejudice and they appeal.
The special assessment district was established pursuant to the provisions of PA 1954, No 188, MCLA § 41.721 et seq. (Stat Ann 1958 Rev § 5.2770 [51] et seq.). The sole attack on the legality of the assessments on plaintiffs' properties is that the supervisor in preparing and the township board in confirming the assessment roll failed to comply with § 5 of Act 188, MCLA § 41.725 (Stat Ann 1958, Rev § 5.2770[55]).
The pertinent part of § 5 describes the total amount to be assessed against each parcel of land as: "such relative portion of the whole sum to be levied against all parcels of land in the special assessment district as the benefit to such parcel of land bears to the total benefit to all parcels of land in the special assessment district." It is plaintiffs' position that they were assessed only on the basis of front footage and that assessment by front foot is not authorized by the statutory language above quoted. Plaintiffs do not deny they will benefit from the sewer, in fact they want it; they contest the amount of such benefit.
Defendants contend the assessment was not solely on a front foot basis, but on a front foot basis with allowance for location and shape of the lots involved. The trial court found, and the record supports the finding, that location and shape of lot were considered in assessing benefits. The trial court further found that on the facts, the front foot method of assessment for benefits was fair and equitable. Such finding is not clearly erroneous, GCR 1963, 517.1.
*684 The statute involved does not preclude the use of the front foot method of assessment, nor do the authorities relied on by plaintiffs establish that the use of the front foot method of assessment is impermissible under the statutory language.
Affirmed, with costs to defendants.